Citation Nr: 1621165	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-39 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left ankle disability, status post modified Brostrom's repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 





INTRODUCTION

The Veteran had active military service from December 2005 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In a January 2009 rating decision, the RO granted service connection for a left ankle disability and assigned a 10 percent rating, effective September 30, 2008.  The RO also assigned a temporary total rating based on convalescence following surgery for the left ankle, effective December 14, 2009, with a 10 percent rating assigned, effective February 1, 2010.

The issue on appeal was previously remanded by the Board in June 2014 for further evidentiary development of requesting outstanding post-service treatment records and to obtain a VA examination for the Veteran's ankle disability.  This was accomplished, and the claim was readjudicated in a June 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In June 2014, the Board had also remanded the claim for service connection for sleep apnea.  Thereafter, the RO granted service connection for sleep apnea in a May 2015 rating decision.  This grant of service connection is considered a full grant of the benefits on appeal for the Veteran's sleep apnea claim.  As such, this issue is no longer before the Board for appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

FINDINGS OF FACT

1.  For the rating period prior to February 13, 2015, the Veteran's left ankle disability is characterized by pain and moderate limitation of motion.

2.  For the rating period beginning February 13, 2015, the Veteran's left ankle disability is characterized by pain and limitation of motion that more nearly approximates marked limitation of motion.


CONCLUSIONS OF LAW

1.  For the rating period prior to February 13, 2015, the criteria for a rating in excess of 10 percent for the left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5271 (2015).

2.  For the rating period beginning February 13, 2015, the criteria for a 20 percent rating, but no higher, for the left ankle disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran's claim for a higher initial rating for his left ankle disability arises from the Veteran's disagreement with the initial rating following the grant of service connection for the left ankle and no additional notice is required.  The Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service treatment records, relevant VA examination reports dated in January 2009, July 2015, and February 2015, and the Veteran's statements in support of the claim on appeal.  As the above-referenced VA medical examination reports were written after interviews with the Veteran, examination of the Veteran, and contain findings and measurements regarding the severity of the Veteran's left ankle disability supported by clinical data, the Board finds that the above-referenced VA medical examination reports are adequate for VA rating purposes.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim on appeal.

Increased Rating Laws and Analysis for Left Ankle Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran claims that he is entitled to a rating higher than 10 percent for his left ankle disability.

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  Under this diagnostic code, a 10 percent evaluation is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Words such as "moderate" and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  However, the Rating Schedule provides some guidance by defining full range of motion of the ankle as from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2015).

The evidence includes a January 2009 VA examination where the Veteran reported having problems with pain in the left ankle when standing for more than 20 minutes; however, the Veteran was fully functional in all activities of daily living and occupation.  Physical examination revealed tenderness to the tip of the left lateral malleolus, but there was no detectable inversion or anterior instability compared to the right ankle.  The Veteran's gait was normal and he had good strength.  Range of motion was 19 degrees in dorsiflexion and 43 degrees in plantar flexion.  Repetitive use testing did not show evidence of excessive fatigability, weakened movement, incoordination, or further loss of motion.  The examiner also indicated that there was a 9 cm L-shaped scar outlining the posterior lateral malleolus on the left ankle, but there was no tenderness, keloid tissue loss, or adherence.


In a March 2010 VA treatment record (in Virtual VA), the Veteran was seen for a follow-up, status post Watson-Jones ligamentous reconstruction (12 weeks after the procedure).  During the evaluation, the Veteran stated that he was asymptomatic. On examination, he walked well and was in no apparent acute distress.  There was some mild swelling on the lateral aspect of the left ankle.  There was no instability difference in either ankle when tested at 0 and 30 degrees, and the Veteran had no increase in subtalar motion with inversion or eversion.  There was also no pain on palpation.

The Veteran was afforded a VA examination in July 2012.  Range of motion of the left ankle was normal as plantar flexion was to 45 degrees and plantar dorsiflexion was to 20 degrees with no objective evidence of pain.  Repetitive use testing did not additionally decrease range of motion.  The examiner also indicated that there was no functional loss of the ankle.  Left ankle muscle strength was normal and there was no laxity compared with the right ankle.  The Veteran also did not have ankylosis.  The examiner further indicated that the Veteran had scars on the left ankle as a result of his surgical procedure; however, the scars were not painful or unstable.  

The Veteran was afforded another VA examination in February 2015.  During the evaluation, the Veteran reported that he had constant aching in the left ankle even when not weightbearing.  About once a week the ankle would "roll" and "give out." The Veteran reported increased discomfort above the ankle and inferior to the lateral malleolus when standing up from sitting, going up stairs, or pushing off when walking.  The Veteran stated that he had increased discomfort after running for 15 minutes.  No flare-ups were reported.  Upon physical examination, the examiner indicted that range of motion was abnormal with dorsiflexion limited to 10 degrees and plantar flexion to 55 degrees.  The examiner noted that the Veteran did not have ankylosis of the ankle.   

A VA scar examination was also performed in February 2015.  The examiner indicated that he Veteran had one linear scar located on the left ankle that was L-shaped.  The scar was noted to be tender above the lateral malleolus.  

Upon review of the evidence of record, the Board finds that, for the rating period prior to February 13, 2015, the Veteran's left ankle disability does not more nearly approximate a rating in excess of 10 percent.  In the January 2009 VA examination range of motion was 19 degrees in dorsiflexion and 43 degrees in plantar flexion.  Repetitive use testing did not show evidence of excessive fatigability, weakened movement, incoordination, or further loss of motion.  In the March 2010 VA treatment record, the Veteran stated that he was asymptomatic.  Further, in the July 2012 VA examination, range of motion of the left ankle was normal as plantar flexion was to 45 degrees and plantar dorsiflexion was to 20 degrees with no objective evidence of pain.  Repetitive use testing did not additionally decrease range of motion.  The examiner also indicated that there was no functional loss of the ankle.  

In addition, while the Veteran has complained of pain in the ankle, it did not inhibit his daily functioning to a level that would warrant any higher rating.  The January 2009 and July 2012 VA examiners found that the functional limitation did not impact the Veteran's ability to perform any type of occupational task nor did the examiners find that any pain, weakness, fatigability or incoordination significantly limits the Veteran's functional ability during any flare-ups or extended period of use.  Therefore, based on all of the foregoing, the effect of the Veteran's symptoms are adequately contemplated in the currently assigned 10 percent disability rating for the rating period prior to February 13, 2015.

The Board next finds that a higher 20 percent rating is warranted for the rating period beginning February 13, 2015 as the Veteran's overall left ankle disability more nearly approximates marked limitation of motion.  Limitation of left ankle motion was demonstrated during the VA examination in February 2015, from 0 to 10 degrees on ankle dorsiflexion, or half of the normal 20 degrees of dorsiflexion.  The Veteran was also observed during the February 2015 VA examination to have localized tenderness or pain on palpation of the joint or associated soft tissue and he required the use of an ankle brace when doing a lot of walking. 

When considering the objective evidence of limitation of motion, tenderness, and pain with prolonged standing and walking, combined with the Veteran's reports of his ankle giving out once a week, the Board finds the Veteran's left ankle disability more nearly approximates a higher 20 percent rating under Diagnostic Code 5271 for the rating period beginning February 13, 2015.

The Board further finds that a higher rating in excess of 20 percent is not warranted for the rating period beginning February 13, 2015.  A 20 percent rating is the highest rating available under Diagnostic Code 5271.  Further, there is neither lay report nor medical evidence of ankylosis of the ankle.  Thus, a higher rating is not available under Diagnostic Codes 5270.

Regarding the Veteran's left ankle scar, the Board notes that the RO granted a 10 percent rating for the Veteran's left ankle scar in an April 2015 rating decision, effective February 13, 2015.  As the Veteran is already in receipt of the maximum rating for one scar for the rating period beginning February 13, 2015, a higher rating is not warranted.  See Diagnostic Code 7804 (a 10 percent rating is assigned for one or two unstable or painful scars).  38 C.F.R. § 4.118.  

Further, the evidence prior to February 13, 2015 does not show that the left ankle scar was painful or unstable.  See January 2009 and July 2012 VA examination reports; see also Diagnostic Code 7804 (a 10 percent rating for one or two unstable or painful scars).  38 C.F.R. § 4.118.  Accordingly, a compensable raring for the left ankle scar is not warranted for the rating period prior to February 13, 2015.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the left ankle for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left ankle disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on decreased range of motion of the ankle.  In this Veteran's case, the Board recognizes and has considered the Veteran's complaints of pain, decreased range of motion of the left ankle, instability of the left ankle, and the functional impairment as reported by the Veteran.  The schedular rating criteria specifically provides ratings for limitation of extension of the ankle (DC 5271), as well as contemplate ratings based on motion limited due to multiple orthopedic factors that include pain and instability due to weakness.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In this case, comparing the Veteran's left ankle disability level and the symptomatology listed in the Rating Schedule, the degree of disability throughout the entire initial rating period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.   The Veteran has also been assigned a separate 10 percent rating for his tender left ankle scar.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the service-connected left ankle disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

The Veteran has not raised a claim for a total disabled rating for compensation based on individual unemployability, nor is one reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

For the rating period prior to February 13, 2015, a rating in excess of 10 percent rating for the left ankle disability, status post modified Brostrom's repair is denied.   

For the rating period beginning February 13, 2015, a 20 percent rating, but no higher, for the left ankle disability, status post modified Brostrom's repair is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


